Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4, 7-9, 11-12, 14-15, 17-26, 30-34, 37 and 47-66 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

a.  In claim 32 (page 15, line 1), the term “and” is out of place (see below).  It should be at line 2 before the last species.

    PNG
    media_image1.png
    247
    689
    media_image1.png
    Greyscale

Replace it with the following:

    PNG
    media_image2.png
    129
    284
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    104
    294
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    293
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    108
    271
    media_image5.png
    Greyscale
--

b.  Delete “1” from claim 47; delete “2” from claim 49; delete “7” from claim 51; delete “21” from claim 53; delete “22” from claim 55; delete “23” from claim 27; delete “26” from claim 59; delete “27” from claim 61; delete “29” from claim 63; and delete “30” from claim 65.


Information Disclosure Statement
4.	Applicant’s Information Disclosure Statement, filed on 01/28/2022 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 3, 2022